

SIXTH AMENDMENT TO AGREEMENT OF LEASE
MADE AS OF THE 8th DAY OF January, 2010
BY AND BETWEEN
THE BUNCHER COMPANY, as Landlord, a Pennsylvania corporation having an office in
the City of Pittsburgh, Allegheny County, Pennsylvania
AND
HAEMONETICS CORPORATION, as Tenant, a Massachusetts corporation having its
principal place of business in the City of Braintree, Norfolk County,
Massachusetts
WHEREAS, the parties hereto have entered into a certain Agreement of Lease dated
July 17, 1990, as amended by First Amendment to Agreement of Lease dated April
30, 1991, by Second Amendment to Agreement of Lease dated October 18, 2000, by
Third Amendment to Agreement of Lease dated March 23, 2004, by Fourth Amendment
to Agreement of Lease dated March 12, 2008, and by Fifth Amendment to Agreement
of Lease dated October 1, 2008 (hereinafter collectively called the “Lease”),
covering certain property known as Buildings 18 and 18A, the Building 18
Expansion Space and a portion of Building 3 (the “Building #3 Space”), in the
Buncher Commerce Park, Borough of Leetsdale, Allegheny County, Pennsylvania and
more particularly described in the Lease and called herein and therein the
“Leased Premises;” and
WHEREAS, all terms defined in the Lease and used herein shall have the same
meaning herein as in the Lease unless otherwise provided herein; and
WHEREAS, the parties hereto desire to further amend the Lease to (i) extend the
term for the Building #3 Space for six (6) additional months (the third “Renewal
Term”), (ii) establish the rental for the Building #3 Space during the third
Renewal Term, (iii) provide for a further extension of the term of the Building
#3 Space (the fourth “Renewal Term”), and (iv) establish a right to terminate
the third Renewal Term or fourth Renewal Term, if applicable, by either party.
NOW, THEREFORE in consideration of the premises and intending to be legally
bound, the parties hereto promise, covenant and agree that the Lease be and is
hereby amended as follows:
1.TERM: The term of the Lease exclusive for the Building #3 Space is hereby
extended for the third Renewal Term to commence immediately following the
expiration of the second Renewal Term. The expiration date of the term of the
Lease for the Building #3 Space, as extended by the third Renewal Term, is
hereby changed from 11:59 p.m. on March 31, 2010, to September 30, 2010.





    

--------------------------------------------------------------------------------




2.     RENT: Tenant shall pay to Landlord as monthly rental for the Leased
Premises the following amounts at the following times:
A.
Tenant shall continue to pay to Landlord on the first (1st) day of each calendar
month for the balance of the second Renewal Term to and including March 1, 2010,
as monthly rental for the Leased Premises (i.e. Buildings 18 and 18A, the
Building 18 Expansion Space and the Building #3 Space) the amount of $38,942.23.

B.
Beginning on April 1, 2010, and on the first (1st) day of each succeeding
calendar month thereafter for the balance of the third Renewal Term to and
including September 1, 2010, Tenant shall pay to Landlord as monthly rental for
the Leased Premises (i.e. Buildings 18 and 18A, the Building 18 Expansion Space
and the Building #3 Space) the amount of $38,942.23.

C.
In the event the third Renewal Term or fourth Renewal Term, whichever may be
applicable, terminates or expires for the Building #3 Space for whatever cause,
beginning on the first (1st) day of the month following the termination or
expiration of the third Renewal Term or fourth Renewal Term, whichever may be
applicable, and on the first (1st) day of each calendar month thereafter during
the Second Extended Term to and including June 1, 2011, Tenant shall pay to
Landlord as monthly rental for the Leased Premises (i.e. Buildings 18 and 18A
and the Building 18 Expansion Space the amount of $28,916.13.

D.
Beginning on July 1, 2011, and on the first (1st) day of each calendar month
thereafter for the balance of the Second Extended Term, Tenant shall pay to
Landlord as monthly rental for the Leased Premises (i.e. Building 18 and 18A and
the Building 18 Expansion Space) the amount of $31,997.49.

The rentals under this paragraph 2 shall be payable in advance, without demand,
deduction or set off. All rentals and other sums payable as additional rental
hereunder shall be paid to Landlord at 1300 Penn Avenue, P.O. Box 768,
Pittsburgh, PA 15230- 0768 or at such other place or to such other person as may
be designated by Landlord in writing.
3.     RENEWAL OPTION: Tenant shall have the right and option to extend the term
of the Lease for the Building #3 Space only for one (1) additional term of six
(6) months (i.e. the fourth Renewal Term) to commence immediately following
expiration of the third Renewal Term. Tenant may exercise the right to extend
the term of the Lease for the Building #3 Space only by delivering to Landlord
written notice of Tenant’s exercise of such right no less than three (3) months
prior to expiration of the third Renewal Term, time being of the essence. The
terms and conditions of the third

2

--------------------------------------------------------------------------------




Renewal Term shall continue in full force and effect for the fourth Renewal
Term, and Tenant shall continue to pay to Landlord as monthly rental for the
Leased Premises (i.e. Buildings 18 and 18A, the Building 18 Expansion Space and
the Building #3 Space) the amount of $38,942.23.
Notwithstanding the above, if Tenant, itself or its affiliate is not in full
possession of the Building #3 Space continually during the last three (3) months
of the third Renewal Term and at the commencement of the fourth Renewal Term,
Landlord may, at its option, terminate the Lease as to the Building #3 Space, as
of the last day of the third Renewal Term.
4.     RIGHT OF TERMINATION: Provided the notifying party is not in default
under the Lease, at any time during the third Renewal Term or the fourth Renewal
Term, if applicable, Landlord or Tenant may, upon two (2) months advanced
written notice to the other, terminate the third Renewal Term or fourth Renewal
Term, whichever may be applicable, effective two (2) months after the date of
said notice and the third Renewal Term or fourth Renewal Term, whichever may be
applicable, shall terminate as though such date was the scheduled termination
date of the third Renewal Term or fourth Renewal Term, whichever may be
applicable, and the monthly rental shall be adjusted as provided in paragraph 2C
hereof. Further provided, monthly rental shall not be pro-rated should the
termination date under this paragraph 4 occur on a date other than the first
(1st) day of a month.
5.     LANDLORD’S EXCULPATORY: Anything contained in the Lease to the contrary
notwithstanding, Tenant agrees that it shall look solely to the estate and
interests of the Landlord in the Property for the collection of any judgment (or
other judicial process) requiring the payment of money by Landlord in the event
of any default or breach by Landlord that arises or occurs after the day and
year first written above with respect to any of the terms, covenants and
conditions of the Lease to be observed and/or performed by Landlord (a
“Prospective Breach”), and with respect to a Prospective Breach, no other
property or assets of Landlord or its stockholders, officers, employees, or
partners or their respective heirs, legal representatives, successors and
assigns shall become subject to levy, execution, attachment or other enforcement
procedures for the satisfaction of Tenant’s remedies. The covenants, obligations
and conditions on the part of Landlord under the Lease shall, as of the day and
year first written above, not be covenants, obligations and conditions of the
partners comprising Landlord individually; only the Property shall be subject to
any liability of Landlord hereunder. No partner, whether individual, corporate,
trust or partnership, shall be individually liable for a Prospective Breach of
any covenant, obligation or condition of Landlord and no recourse shall be had
against any assets of any partner or payment of any sums due or enforcement of
any other relief based upon any claim made under the Lease for a Prospective
Breach of any of Landlord’s covenants, obligations, or conditions, and Tenant
does expressly release each such partner from any personal liability under the
Lease relating to such a Prospective Breach. If the Property is transferred or
conveyed, Landlord, its stockholders, officers, employees or partners or their
respective heirs, legal representatives, successors and assigns shall be
relieved of



3

--------------------------------------------------------------------------------




all covenants and obligations under the Lease thereafter accruing and Tenant
shall look to such transferee thereafter.
6.     ANTI-TERRORISM DISCLOSURE:
A.     Tenant certifies that to the best of Tenant’s knowledge and belief:
1.     Tenant is not in violation of any Anti-Terrorism Law;
2.     Tenant is not, as of the date hereof:
a.     conducting any business or engaging in any transaction or dealing with
any Prohibited Person, including the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Prohibited Person;
b.     dealing in or otherwise engaging in any transaction or dealing with any
Prohibited Person, including the making or receiving of any contribution of
funds, goods, or services to or for the benefit of any Prohibited Person;
3.     Tenant is not engaging in or conspiring to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate any of the prohibitions set forth in, any Anti-Terrorism Law; and
4.     Neither Tenant nor any of its officers, directors, shareholders or
members, as applicable, is a Prohibited Person.
B.     Tenant hereby agrees to defend, indemnify, and hold harmless Landlord
from and against any and all claims, damages, losses, risks, liabilities, and
expenses (including attorney’s fees and costs) arising from or related to any
breach of the foregoing certification.
C.     If at any time any of these representations becomes false, then it shall
be considered a material default under the Lease.
As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation, the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1985, Executive Order No. 13224, and
Title 3 of the USA Patriot Act, and any regulations promulgated under any of
them. As used herein “Executive Order No. 13224” is defined as Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001, and relating to
“Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism”, as may be amended from time to time.
“Prohibited Person” is defined as (i) a person or entity that



4

--------------------------------------------------------------------------------




is listed in the Annex to Executive Order No. 13224, or a person or entity owned
or controlled by an entity that is listed in the Annex to Executive Order No.
13224; (ii) a person or entity with whom Landlord is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; or (iii) a
person or entity that is named as a “specially designated nation and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control at its official website,
htp://www.treas.gov/ofac/t11sdn.pdf or at any replacement website or other
official publication of such list. “USA Patriot Act” is defined as the “United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001” (Public Law 107-56), as may be amended from
time to time.
7.     BROKER: Landlord and Tenant each hereby warrants to the other that no
real estate broker has been involved in this transaction on its behalf and that
no finder’s fees or real estate commissions have been earned by any third party.
If either party breaches the foregoing warranty, the breaching party shall
indemnify, defend and hold harmless the other for any liability or claims for
commissions or fees, including reasonable attorneys’ fees and costs, arising
from a breach of this warranty.
WITNESS the due execution hereof on the day and year first written above.


ATTEST:
THE BUNCHER COMPANY
BY:
(SIGNATURE APPEARS HERE)
 
BY:
(SIGNATURE APPEARS HERE)
 
 
Bernita Buncher
 
 
Thomas J. Balestrieri
 
 
Secretary
 
 
President/CEO
 



(Corporate Seal)            


ATTEST:
HAEMONETICS CORPORATION
BY:
(SIGNATURE APPEARS HERE)
 
BY:
(SIGNATURE APPEARS HERE)
 
Name:
(SIGNATURE APPEARS HERE)
 
Name:
(SIGNATURE APPEARS HERE)
 
Title:
(SIGNATURE APPEARS HERE)
 
Title:
(SIGNATURE APPEARS HERE)
 



(Corporate Seal)            



5